The Court.
The object of the transaction between the deceased Vogan and the deceased Shipman being to indemnify Vogan for the liabilities he had incurred and might incur on Shipman’s account, the amount of the mortgage and note served only to limit the extent of the security. Upon the foreclosure of that mortgage, the amount for which judgment was rendered was, properly, the amount the mortgagee had paid under the liability for which he was secured, with interest from the day of payment. (Jones on Mort. vol. 1, § 384.)
Judgment and order affirmed.